Citation Nr: 1402744	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for cervical spine disability.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988, June 1999 to June 2000, and August 2007 to September 2007.  He also served in the Navy Reserves for 18 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2004, June 2006, and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2004 rating decision confirmed and continued a 20 percent rating for cervical spine disability.  The June 2006 rating decision denied service connection for lumbar spine disability.  The February 2009 rating decision confirmed and continued a 10 percent disability rating for right ankle disability.

By way of background, a November 2001 rating decision granted service connection for "cervical spine injury" and assigned a 20 percent disability rating.  Within one year of this determination, the Veteran did not express disagreement with the disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b); 20.201 (2013); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the November 2001 rating action became final.  

In October 2004, the RO confirmed and continued the 20 percent rating.  The Veteran timely filed a notice of disagreement (NOD) in February 2005, but the RO issued additional rating decisions in June 2006 and August 2007.  However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), these are insufficient as the claim may only be resolved by appellate adjudication.  The RO finally issued a Statement of the Case (SOC) in May 2009 and the Veteran timely perfected an appeal.  Thus, the Board finds that the March 2004 claim for an increased rating is the claim from which this appeal arose, and the October 2004 rating decision is the proper determination certified for appellate review.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript has been associated with the claims file.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in hearing testimony and in lay statements, the Veteran asserted that his depression resulted from his service-connected disabilities.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of 1) entitlement to service connection for a lumbar disability, 2) entitlement to a TDIU, 3) entitlement to a rating in excess of 10 percent for right ankle disability, and 4) entitlement to a rating in excess of 20 percent for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Left upper extremity radiculopathy symptoms had an onset contemporaneous with the onset of cervical spine disability.

2.  From March 30, 2004 to March 13, 2008, left upper extremity radiculopathy was productive of mild incomplete paralysis.

3.  Since March 14, 2008, left upper extremity radiculopathy has been productive of moderate incomplete paralysis.

4.  Evidence does not show that left upper extremity radiculopathy has been productive of severe or complete paralysis at any point during the appeal period.


CONCLUSIONS OF LAW

1.  From March 30, 2004 to March 13, 2008, the criteria for an evaluation of 10 percent, but no higher, for left upper extremity radiculopathy were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.45, 4.124a, Diagnostic Code 8515 (2013).

2.  Since March 14, 2008, the criteria for an evaluation of 20 percent, but no higher, for left upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.45, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an August 2008 letter, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  The issue was re-adjudicated in a 2013 supplemental statement of the case.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and private treatment records have been obtained and considered.  Most of the Veteran's STRs have been obtained; however in a memorandum dated July 2010, VA determined that STRs from his third period of active duty (August 29, 2007 to September 22, 2007) were unavailable.  When there is evidence that a Veteran's service personnel records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with VA neurological examinations in October 2000, July 2007, October 2008, and November 2010.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left upper extremity radiculopathy as they include examination of the Veteran and review of the claims file.  The Veteran has not reported, nor does the record show, that his left upper extremity radiculopathy has worsened in severity since the most recent examination in November 2010.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

A.  Effective date

Left upper extremity radiculopathy has been assigned a disability rating as a neurological manifestation of the cervical spine disability.  Effective June 15, 2000, the Veteran's cervical spine disability was rated under former Diagnostic Code 5293 which contemplated the symptom of upper extremity radiculopathy as part of intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 (2000).  Therefore his upper left extremity radiculopathy was considered in his 20 percent disability rating for the cervical spine disability.  Indeed, the November 2001 rating decision granting service connection for cervical spine injury specifically refers to radiating pain.  As discussed in the Introduction, the November 2001 rating action became final.

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293.  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).

On March 30, 2004, the Veteran filed a claim for an increased rating, which included the neurological manifestation of left upper extremity radiculopathy.  As discussed in the Introduction, the Board considers this March 2004 claim for an increased rating is the claim from which the pending appeal stems, and consequently the October 2004 rating decision is the proper determination certified for appellate review for both the cervical spine and radiculopathy claims.

In June 2006, while the cervical spine disability was still on appeal, the RO granted an additional, separate 10 percent rating for left upper extremity radiculopathy under the new regulations as part of the adjudication of the claim for increased rating for cervical spine disability, assigning an effective date of February 28, 2005.

Because the Veteran filed his claim for increased rating on March 30, 2004, the Board finds that this is the proper effective date for the additional/separate  rating for left upper extremity radiculopathy, as the neurological manifestation of the cervical spine disability.

B.  Medical Evidence

The March 2004 Physical Examination Board Findings and accompanying Formal Hearing Rationale cites to reports in December 1999 of numbness and tingling in the left middle and index finger and the back of the left hand, as well as pain in the neck radiating down the left arm.  In December 1999 the Veteran reported that any sort of minor activity would cause pain to shoot down the arm.  The March 2000 Medical Board shows intermittent pain, numbness, and tingling that was presently mild and improving.  A July 2000 VA treatment record shows a history of "cervical radiculopathy C6-7" but notes that there is no sensory deficit in the upper extremity.  An October 2000 VA examination report showed pain and spasm in the left shoulder when the Veteran attempted to lift anything, paresthesias in the left arm, and numbness in the left index finger.  In several VA treatment records dated in 2002 he reported no radicular pain, numbness, tingling, or weakness.

At a July 2004 VA examination the Veteran reported intermittent radicular pain with numbness and tingling in the left arm.  On examination, sensation to sharp stimuli was mildly decreased in the left arm C6 dermatome.  In October 2004 VA and private treatment records, he complained of frequent tingling and numbness in the left arm, thumb, and index finger but no weakness.  

A July 2007 VA examiner noted reported symptoms of numbness, paresthesias, and pain in the left hands and fingers and stated that an August 2006 EMG study showed chronic C7 radiculopathy on the left side.  The VA examiner diagnosed C5 radiculopathy in the left upper extremity, resulting in numbness and tingling of the left fingers, and sharp cramping pain.  The radiculopathy affected usual daily activities (ADLs) in that it prevented recreation, sports, and chores, and had a moderate effect on shopping, exercise, traveling, and driving.  There was no effect on other ADLs.

On March 14, 2008, the Veteran submitted a statement that the symptoms had worsened.  An October 2008 VA neurological examination resulted in a diagnosis of left-sided cervical radiculopathy causing pain and altered sensation in the left upper extremity but no weakness or reflex changes, and not requiring surgery.  The Veteran reported intermittent radicular pain brought on by any activity involving neck or arms, including lifting more than 10 pounds, any exercises, lifting the arms about the head, pushups, and bending.  He took pain medication daily.  He could not drive, walk, or run for very long, or throw a ball.  Standing and sitting were unaffected.  At a November 2008 VA orthopedic examination he reported the radicular pain was at an 8 out of 10 (8/10) and his left hand grip was weakened.  Flare-ups occurred daily.  A January 2009 VA treatment record for left arm numbness notes that the Veteran exercises daily, including weight-lifting and bicycle riding without difficulty.

In November 2009 the Veteran began physical therapy to address musculoskeletal and radicular pain.  Decreased sensation was observed in the C6-C7 dermatome.  The November 2010 VA examiner diagnosed a moderate to marked degree of cervical radiculopathy. 

C.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's disability has been rated under 38 C.F.R. § 4.124a, DC 8515.  The Veteran is right-handed; therefore his left upper extremity is his "minor" extremity for rating purposes.  Under DC 8515, a 10 percent disability rating is appropriate for mild incomplete paralysis of the median nerve, 20 percent for moderate incomplete paralysis; 40 percent for severe incomplete paralysis, and 60 percent for complete paralysis.  The schedule of ratings states that "when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."

The Board finds that the Veteran is entitled to a 10 percent rating for mild incomplete paralysis from March 30, 2004 (the date of the claim for an increased rating) to March 13, 2008.  The medical evidence shows mild symptoms in 2004 that appear to have been wholly sensory (intermittent radicular pain with numbness and tingling in the left arm, hand, and index finger), continuing until the Veteran's March 14, 2008 statement.

Medical evidence submitted after the March 14, 2008 statement showed daily flare-ups with pain at an 8/10 and, for the first time, weakness in the left upper extremity.  Symptoms appear to have intensified in frequency and severity.  He began physical therapy in January 2009 and the most recent VA examiner characterized the radiculopathy as moderate to marked.  Thus, the Board finds that the Veteran is entitled to a 20 percent disability rating effective March 14, 2008 for moderate incomplete paralysis under 38 C.F.R. § 4.124a, DC 8515.

The Veteran is not entitled to a higher rating because his symptoms are predominantly sensory (pain, numbness, tingling), which may yield at most a moderate rating.  Even with the November 2008 report of a weakened grip, there is no evidence that his nerve paralysis is severe or complete.  Therefore, he is not entitled to a higher rating under DC 8515.  38 U.S.C.A. § 5107(b); Gilbert.

The Board has considered whether an extra-schedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

When the analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

However, in this case, the rating criteria reasonably describe the claimant's disability level and symptomatology.  The Veteran's left upper extremity radiculopathy is characterized by intermittent pain, numbness, tingling, and weakness on flare-up, affecting some ADLs.  These symptoms are contemplated in the applicable rating criteria, which provide consideration of four levels of paralysis of the affected upper radicular group.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  For example, he has not been hospitalized for this disability and there is no evidence that it causes marked interference with employment.  Rather, his description of radicular symptomatology is consistent with the degree of disability addressed by his evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  


ORDER

From March 30, 2004 to March 13, 2008, a 10 percent rating, but no higher, for left upper extremity radiculopathy is granted.  

Effective March 14, 2008, a 20 percent rating for left upper extremity radiculopathy is granted.  




REMAND

Relevant to all remanded claims, the record indicates that the Veteran has had regular treatment at the VA Central California Health Care System (HCS).  The Veteran also testified that he receives private medical treatment.  However, the claims file only contains VA treatment records dated through June 2010 and private treatment records dated through January 2010.  Therefore, on remand, VA Central California HCS treatment records dated since June 2010 should be obtained, and the Veteran should be given the opportunity to identify any additional VA or private providers who have treated him since January 2010.

I.  Lumbar spine disability

In a June 2006 rating decision, the RO denied a claim of entitlement to service connection for lumbar spine disability.  In November 2006, the Veteran submitted a timely NOD.  To date, however, the RO has not issued the Veteran an SOC with respect to this claim.  In August 2007 the RO issued another rating decision denying the claim.  However, under Jones, 619 F.3d 1368, this is insufficient as the claim may only be resolved by appellate adjudication.  As the Veteran timely filed an NOD and the RO failed to issue him an SOC, the matter remains pending and in appellate status until the benefit sought on appeal is granted, i.e., service connection, or a Board decision resolves the appeal.  Id.  Moreover, the Board notes that a November 2010 VA examiner provided a positive nexus opinion relating the lumbar spine disability to service.

Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

II.  Cervical spine and right ankle disabilities

Service connection is in effect for cervical spine disability, rated 20 percent disabling effective June 15, 2000, and right ankle disability, rated 10 percent disabling effective December 24, 1988.  The Veteran seeks higher ratings.  

The Board has addressed the neurological manifestation (left upper extremity radiculopathy) of the cervical spine disability in this decision.  However, it finds that a remand is necessary to address the orthopedic manifestations.  In lay statements dated March 2013 and the May 2013 statement of his representative, the Veteran reported that his cervical spine disability has worsened since the most recent examination, which was conducted in November 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran's right ankle disability was most recently assessed more than five years ago during the November 2008 VA Compensation and Pension examination.  

The Board finds new examinations are necessary to ascertain the severity of these disabilities; thus, these claims must be remanded.

III.  TDIU

At his hearing, the Veteran testified that he was unable to work due to his service-connected disabilities and his lumbar disability.  The record shows that the Veteran is not working.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is in effect for cervical spine disability (20 percent), right ankle disability (10 percent), and left upper extremity radiculopathy (30 percent), with a combined disability rating of 50 percent.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have not been met.  However, the Veteran's claim for a TDIU is inextricably intertwined with his pending claims for service connection for lumbar spine and increased ratings for right ankle and cervical spine disabilities.  The additional development requested in this remand may result in satisfaction of the requirements under 38 C.F.R. § 4.16(a).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to claim of entitlement to service connection for lumbar spine disability, to include notification of the need to timely file a Substantive Appeal to perfect his appeal.

2.  Send the Veteran and his representative a letter

a)  addressing VA's duty to notify as to his TDIU claim;

b)  asking the Veteran to identify any VA or private providers who have treated his cervical spine, and/or right ankle, since January 2010 (other than VA Central California HCS).

3.  After securing any necessary authorization obtain any treatment records from the VA Central California HCS and any other identified providers, dated since June 2010, that are relevant to his cervical spine, and/or right ankle.

4.  After obtaining any outstanding treatment records and incorporating them into the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right ankle disability and cervical spine disability.  The examiner should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted. 

5.  Then readjudicate the claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


